IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        December 19, 2008

                                     No. 08-50036                     Charles R. Fulbruge III
                                  (Summary Calendar)                          Clerk


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

GURAMO MALDONADO-SANDOVAL

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Western District of Texas
                                   (06-CR-854)


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Guramo Maldonado-Sandoval
(Maldonado) has filed a motion for leave to withdraw pursuant to Anders v.
California, 386 U.S. 738 (1967), and a supporting brief. Maldonado has not
attempted to identify any non-frivolous claims of error, and this Court’s
independent review has not revealed any. Accordingly, counsel’s motion to
withdraw is GRANTED and Maldonado’s appeal is DISMISSED.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
No. 08-50036




     2